Citation Nr: 0940300	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  07-17 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Entitlement to service connection for peripheral neuropathy 
of the bilateral upper extremities, including as secondary to 
service-connected diabetes mellitus associated with herbicide 
exposure.     


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse





ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1964 to January 1966.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2006 
rating decision by the Pittsburgh Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDING OF FACT

The Veteran is not shown by the most probative medical 
evidence of record to have peripheral neuropathy of the 
bilateral upper extremities that is etiologically related to 
a disease, injury, or event in service, to include his 
service-connected diabetes mellitus.


CONCLUSION OF LAW

Peripheral neuropathy of the bilateral upper extremities was 
not incurred in or aggravated by service, is not proximately 
due to or the result of any service-connected disability, and 
may not be presumed to have been incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110, 1116, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.310 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.

The VCAA notice requirements apply to all five elements of a 
service connection claim. These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

In April 2005, prior to the initial rating decision, the RO 
sent the Veteran a letter informing him of the evidence 
needed to substantiate his claim of service connection for 
peripheral neuropathy of the bilateral upper extremities, 
including as secondary to a service-connected disability.  He 
was advised of the information and evidence that VA would 
obtain and of the information and evidence he was expected to 
provide.  

A November 2006 letter subsequently provided information 
regarding the assignment of disability ratings and effective 
dates.  The claim was readjudicated following this notice.  
However, as the claim for service connection is denied 
herein, the Board finds that the Veteran was not prejudiced 
by this and it did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), rev'd Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).  Review of the record clearly shows that the Veteran 
has been advised of the information necessary to substantiate 
his claim for service connection and has had an opportunity 
to meaningfully participate in the adjudicative claims 
process.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and post-
service private and VA medical records are in the file and he 
has undergone appropriate VA examinations in December 2005 
and February 2007.  There is no indication from the claimant 
that there are any outstanding relevant medical records 
available, but not associated with the record, that are 
needed for a full and fair adjudication of the claim or that 
he is aware of any other evidence which might be relevant.  

Both the duty to assist the Veteran and the duty to notify 
the Veteran have been met.  Accordingly, the Board finds that 
there is no reasonable possibility that further assistance 
would aid the Veteran in substantiating the claim and the 
Veteran has not indicated that he has any additional evidence 
or information to provide in support of his claims currently 
before the Board.  Hence, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist him in 
the development of the claims.  Smith v. Gober, 14 Vet. App. 
227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Legal  Criteria

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310.  This 
includes disability made chronically worse by service- 
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that there was a recent amendment to 
the provisions of 38 C.F.R. § 3.310. See 71 Fed. Reg. 52744- 
47 (Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre- 
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which suggests the possibility that the recent 
change amounts to a substantive change in the regulation.  
For this reason, and because the Veteran's claims were 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is more favorable to the claimant.

If a veteran was exposed to an herbicide agent during 
service, the following diseases are presumed service- 
connected even if there is no record of such disease during 
service, provided that the requirements of 38 C.F.R. § 
3.307(a)(6)(ii) and 38 C.F.R. §  3.307(d) regarding the time 
in which the disabilities must manifest and the rebuttal of 
the presumption are also satisfied: chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, chronic 
lymphocytic leukemia, diabetes, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers, and soft-tissue carcinomas.  38 C.F.R. 
§ 3.309(e) (2009).

Note 2 of 38 C.F.R. § 3.309(e) defines "acute and subacute 
peripheral neuropathy" as transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.307(a)(6)(ii) (2007) provides that 
acute and subacute peripheral neuropathy must have become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during service in order for that disease to 
be presumptively service connected.

An herbicide is defined to include Agent Orange, and there is 
a presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam War. See 38 C.F.R. §§ 
3.307(a)(6)(i), (iii) (2008).  Thus, a presumption of service 
connection arises for a Vietnam veteran (presumed exposed to 
Agent Orange) who develops one of the conditions listed in 38 
C.F.R. § 3.309(e).

Notwithstanding the foregoing presumptive provisions, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a claimant is not precluded 
from establishing service connection for a disease averred to 
be related to herbicide exposure, as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000).

III. Analysis

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate this claim for increase, 
and what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

Here, the Veteran has not claimed that peripheral neuropathy 
of the upper extremities was manifested in service, or within 
the first post service year.  Also, a review of the Veteran's 
STR's, including a January 1966 separation examination 
report, does not reveal complaints, treatment, or diagnosis 
of either chronic or accurate peripheral neuropathy of the 
bilateral upper extremities during active duty, or within one 
year of discharge from service.  Furthermore, there is no 
competent evidence relating the Veteran's peripheral 
neuropathy to an event or injury in service.  Consequently, 
service connection for such disability based on incurrence 
(including presumed) or aggravation in service is not 
warranted.

The Board notes that the Veteran's original claim sought 
service connection for peripheral neuropathy in both the 
upper and lower extremities.  In a January 2007 rating 
decision, the RO granted service connection for peripheral 
neuropathy of the lower extremities as secondary to the 
service-connected diabetes mellitus associated with herbicide 
exposure.  Thus, the issue on appeal only concerns peripheral 
neuropathy of the upper extremities.  The Board also notes 
that service connection has been established for 
hypertension, erectile dysfunction, nephropathy, and 
onychomycosis all as secondary to the Veteran's service-
connected diabetes mellitus associated with herbicide 
exposure.  

A review of January 2000 to June 2005 treatment records from 
Dr. D. A. show treatment for diabetes mellitus and complaints 
of lower extremity symptoms, but are negative for any 
complaints, treatment, or diagnoses indicating peripheral 
neuropathy of the upper extremities.  

October 2005 to December 2006 treatment records and December 
2006 correspondence from Dr. S. B. included a diagnosis of 
diabetes mellitus and specifically documented that there was 
no numbness and tingling in the Veteran's feet.  The Veteran 
did not have any complaints suggesting peripheral neuropathy 
of the upper extremities.  

On December 2005 VA examination for diabetes mellitus, the 
Veteran reported tingling to the fingertips slightly.  His 
left side was worse than the right side.  He indicated that 
the neuropathy to the fingertips caused him to drop things.  
He would lose his grip on the left side only.  An examination 
of the extremities revealed that there was no clubbing, 
cyanosis, or edema.  Grip strength and shoulder shrug was 5/5 
and equal bilaterally.  It was noted that cranial nerves 2-12 
were grossly intact and he had normal reflexes.  The Veteran 
was diagnosed with neuropathy that was present in the 
bilateral feet and hands.  The examiner opined that this 
condition was most likely, greater then 50/50 chance, 
secondary to diabetes.  

On February 2007 peripheral nerves examination, a sensory 
examination showed diffusely decreased vibration including 
the hands.  On February 2007 VA nerve and muscle studies, the 
Veteran had complaints of intermittent numbness, tingling, 
and burning in his feet and hands.  Manual muscle testing 
(MMT) showed that bilateral shoulder abduction, extension and 
rotation; elbow flexion and extension; wrist extension; 
finger abduction; and palmar abduction of the thumbs was 5/5.  
There was no significant hand atrophy.  Muscle strength 
reflex (MSR) showed that bilateral biceps and triceps was 
1/4.  The Veteran underwent electromyogram/nerve conduction 
studies (EMG/NCS) testing to evaluate the function of the 
peripheral nerves and muscles.  A summary of significant 
EMG/NCS findings showed that the right median to the 2nd 
digit was within normal limits, including nerve conduction 
velocity in the forearm.  The right ulnar to the 5th digit 
and superficial radial to the 1st dorsal web space was within 
normal limits.  The right median to the abductor pollicis 
brevis muscle and to the abductor digiti minimi was within 
normal limits.  The median F wave latency was borderline 
delayed and the ulnar F wave was within normal limits.  The 
electrodiagnostic diagnosis stated that NCS of right upper 
extremity showed essentially normal sensory NCS.  Motor NCS 
showed mild slowing of nerve conduction velocity (NCV) and 
delay of late responses.  The examiner stated that this was 
suggestive of primarily demyelinating motor peripheral 
polyneuropathy, though the delay in the responses might be 
partially due to the Veteran's height of 6'7" tall.  Needle 
EMG of selected right upper extremity muscles was within 
normal limits.  The examiner found that the abnormalities of 
NCS were, with rare exceptions, not diagnostic of a specific 
etiology of peripheral polyneuropathy; therefore, the motor 
NCV slowing could not be specifically attributed to diabetes 
or any other etiology.  

The Board notes that it is free to favor one medical opinion 
over another, provided it offers an adequate basis for doing 
so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician 
provides a basis for his or her medical opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board acknowledges that in December 2005, a VA examiner 
indicated that the Veteran had a diagnosis of peripheral 
neuropathy of the bilateral hands and that such condition was 
likely related to his diabetes mellitus.  The Board also 
acknowledges, however, that the VA examiner did not provide 
any basis for his or her opinion and there was no indication 
that this diagnosis was based on clinical or 
electrophysiological evidence.  Also, on examination, no 
abnormalities of the hands were reported by the examiner at 
the time.  In contrast, on February 2007 VA examination, the 
examiner examined the Veteran in detail, and based his 
opinion on clinical and electrophysiological evidence and 
examination.  The VA examiner specially found that the 
abnormalities of NCS were not diagnostic of a specific 
etiology of peripheral polyneuropathy; therefore, the motor 
NCV slowing could not be specifically attributed to diabetes 
or any other etiology.  The examiner also indicated that any 
delay in responses might be partially due to the Veteran's 
height of 6'7" tall.  As such findings were based on 
clinical and electrophysiological evaluations and testing, 
the Board finds the February 2007 VA opinion to be the most 
probative of record.

The Board has considered the Veteran's lay assertion that he 
has peripheral neuropathy in his upper extremities, including 
as secondary to diabetes mellitus.  Certainly, he is 
competent to report symptoms, and his testimony in that 
regard is entitled to some probative weight.  However, a lay 
person is not competent to offer an opinion on complex 
medical questions, and the Board believes that, as a lay 
person, the Veteran is not competent to offer an opinion as 
to the underlying etiology of symptoms, to include 
attributing them to peripheral neuropathy secondary to 
diabetes mellitus.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).

Here, the most probative medical evidence of record does not 
support the contention that the Veteran has peripheral 
neuropathy in the upper extremities related to service-
connected diabetes mellitus.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection, and the benefit of the 
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application. There is not an approximate balance of evidence.  
See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).


ORDER

Service connection for peripheral neuropathy of the bilateral 
upper extremities, including as secondary to service-
connected diabetes mellitus associated with herbicide 
exposure is denied.




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


